Citation Nr: 1227824	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk



INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Here, the medical evidence of record does not include an adequate medical opinion regarding the nature and etiology of his hearing loss, requiring additional medical development. 

The Veteran asserts that his bilateral hearing loss was caused and/or aggravated by acoustic trauma he suffered during service in the U.S. Army.  Specifically, the Veteran reports that his assigned military duties as a postal clerk, primarily working on the flight line, exposed him to loud noise of helicopters, rocket and mortar fire, and small arms fire.  The Veteran explains that the building he worked in was not fully enclosed from outside noise, and he was not provided hearing protection.  See VA Form 646, dated April 8, 2010; Transcript of Hearing before Decision Review Officer, dated February 9, 2010.  

Service connection requires that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of service connection for any particular disability, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999);  see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Criteria under 38 C.F.R. § 3.385 establishes when hearing loss can be service connected.  According to § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition test scores are less than 94 percent.  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  Service connection may be granted for any current disability diagnosed after service when all the evidence establishes that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Heur v. Brown, 7 Vet. App. 379, 384 (1995);  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board notes that a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Thus, Veterans are presumed to have entered service in sound condition as to their health. 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

38 U.S.C.A. § 1153  provides that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Indeed, 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

A review of the Veteran's service treatment records do not contain complaints, treatment, or diagnoses regarding hearing loss, but demonstrate hearing loss with respect to the Veteran's right ear.  The Veteran's April 1968 enlistment report of medical examination revealed a normal audiological evaluation for his left ear and showed hearing loss for the right ear within the meaning of VA regulations.  See 38 CFR § 3.385.  The Veteran's August 1969 separation exam also revealed hearing loss for the right ear within the meaning of VA regulations.  The audiological examination results for his left ear did not show hearing loss as defined by 38 CFR § 3.385.

In April 2009, the Veteran underwent a VA audiological examination, where he stated that he was exposed to military noise while on active duty.  After performing the examination, the VA physician diagnosed the Veteran with sensorineural hearing loss; however, a medical opinion was not requested for the examination.  In October 2009, the same VA examiner reviewed the April 2009 examination and diagnosis and provided an addendum opinion.  In particular, the VA examiner noted a pre-existing hearing loss in the Veteran's right ear at the time of his entrance into the military and opined that it is not likely that the Veteran's hearing loss occurred due to military noise exposure during service because there was no shift in the baseline audiological examination results of the right ear.  In addition, the VA examiner noted that there was no hearing loss in the left ear at the time of separation within the meaning of VA regulations, and therefore, it was not likely that the Veteran's hearing loss in the left ear was due to acoustic trauma suffered during service.  

Additionally, the Veteran underwent an audiological examination by a private audiologist in December 2009, where he reported military noise exposure and that he has noticed an increase in hearing loss since service.  After the examination, the private audiologist diagnosed the Veteran with bilateral sensorineural hearing loss and opined that this type of hearing loss is common for persons with a history of noise exposure.  A subsequent February 2010 letter written by the audiologist indicated that based on a review of the Veteran's service records, it is difficult for him to opine whether the Veteran's hearing loss was absolutely caused by his military service.

Based on the evidence of record, the Board finds that additional medical development is needed in this case because the medical opinions currently of record are inadequate to decide the Veteran's claim.  Specifically, the Board finds that the October 2009 VA examiner's opinion is incomplete.  Although the VA examiner provided a negative opinion regarding whether the Veteran's bilateral hearing loss is related to the Veteran's service, and noted that the Veteran had pre-existing hearing loss in his right ear, the examiner failed to opine whether the pre-existing hearing loss in the Veteran's right ear was aggravated by the Veteran's service.  

In addition, the Board finds that the December 2009 and February 2010 medical opinions from the private audiologist are inadequate to decide the Veteran's claim because the audiologist did not acknowledge the Veteran's pre-existing hearing loss in the right ear or provide an adequate opinion with a detailed rationale regarding whether his hearing loss was caused or aggravated by the Veteran's military service.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given that the medical opinions are inadequate with which to decide the Veteran's claim, the Board finds that an addendum to the October 2009 VA medical opinion must be obtained so the October 2009 VA examiner can consider all of the evidence of record and determine the nature and etiology of the Veteran's bilateral hearing loss, including considering whether the pre-existing hearing loss in the Veteran's right ear was aggravated as a result of service.  If the October 2009 examiner is not available or if deemed necessary, the Veteran must be provided with a new VA examination to determine the nature and etiology of the Veteran's hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the appellant and request that he provide a list of all VA medical facilities where he has received medical treatment and the names of all private medical facilities and physicians who have treated him for his hearing loss.  In so doing, the appellant must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the appellant that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the appellant, and must be associated with the claims file. 

2. Following completion of the above task, the claims file, including a copy of this Remand, should be returned to the to the October 2009 VA examiner for an addendum opinion.  If any further testing or diagnostic studies are necessary prior to offering an opinion, they should be completed.  If the October 2009 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his hearing loss.  All necessary tests and studies should then be conducted.  After a comprehensive review of the claims file and review of this Remand, the examiner should respond to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent 
probability or greater) that the Veteran's pre-existing hearing loss in his right ear was aggravated (made permanently worse beyond the natural progression of the disease) by his military service, to include in-service noise exposure.  

(b)  Whether it is at least as likely as not (a 50 percent 
probability or greater) that the Veteran's hearing loss in his left ear is related to his military service, to include in-service noise exposure.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In the above opinions offered by the examiner, the examiner should acknowledge and discuss the Veteran's lay statements regarding continuity of symptomatology since service.  The examiner must not rely on the fact that the Veteran's hearing was within normal limits within the meaning of VA regulations (38 C.F.R. § 3.385) at the time of separation from service, as the basis for any opinion provided.  Doing so will render the opinion inadequate.  A Veteran whose audiometric test results at separation do not qualify as hearing loss within the meaning of VA regulations may nevertheless establish service connection by submitting evidence that the current disability is causally related to service.   Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Any opinion offered by the examiner must be accompanied by a complete rationale.  In providing the opinion, the examiner must consider and reconcile any conflicting evidence or medical opinions regarding the above.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3. Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed and that no other additional developments or notice is required.  In particular, the AMC/RO should review the report from the addendum/examination requested above to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing any further development as may be indicated by any response received upon remand, the AMC/RO should readjudicate the claim for entitlement to service connection for bilateral hearing loss.  If the claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this remand is to ensure compliance with due process considerations and to obtain information and/or evidence which may be dispositive of the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Furthermore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), that his failure to cooperate by attending a scheduled VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


